State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: July 2, 2015                       105978
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

BOBBY T. JENKINS,
                    Appellant.
________________________________


Calendar Date:   May 27, 2015

Before:   Peters, P.J., Lahtinen, Garry and Devine, JJ.

                              __________


     Linda B. Johnson, West Sand Lake, for appellant.

      Weeden A. Wetmore, District Attorney, Elmira (John R.
Thweatt of counsel), for respondent.

                              __________


Devine, J.

      Appeal from a judgment of the County Court of Chemung
County (Hayden, J.), rendered April 12, 2013, convicting
defendant upon his plea of guilty of the crime of criminal sale
of a controlled substance in the third degree.

      In satisfaction of a six-count indictment related to the
sale and possession of cocaine on three occasions, defendant
pleaded guilty to one count of criminal sale of a controlled
substance in the third degree. He was sentenced, as an admitted
second felony offender, to the agreed-upon prison term of four
years with three years of postrelease supervision. Defendant now
appeals.
                              -2-                  105978

      We affirm. Defendant's contention that he did not receive
the effective assistance of counsel is not preserved for our
review as the record does not reflect that he made an appropriate
postallocution motion (see People v Moses, 110 AD3d 1118, 1118
[2013]). In any event, "[i]t is well settled that in the context
of a guilty plea, a defendant has been afforded meaningful
representation when he or she receives an advantageous plea and
nothing in the record casts doubt on the apparent effectiveness
of counsel" (People v Wares, 124 AD3d 1079, 1080 [2015] [internal
quotation marks and citation omitted], lv denied 25 NY3d 993
[2015]). Counsel pursued appropriate pretrial motions and
discovery, and ensured that the controlled substance lab reports,
which reflected that the substances tested positive for the
presence of cocaine, were received before proceeding with the
plea agreement. Were this issue properly before us, we would
find that the record reflects that defendant received meaningful
representation (see id.). Any challenge to counsel's preplea
motion practice or discovery efforts was forfeited by defendant's
guilty plea (see People v Hansen, 95 NY2d 227, 230-231 [2000];
People v Trombley, 91 AD3d 1197, 1201 [2012], lv denied 21 NY3d
914 [2013]). Finally, to the extent that defendant makes
arguments addressed to matters outside the record, such as what
counsel investigated, they are more properly raised in a motion
to vacate pursuant to CPL article 440 (see People v Brown, 125
AD3d 1049, 1050 [2015]).

     Peters, P.J., Lahtinen and Garry, JJ., concur.


     ORDERED that the judgment is affirmed.



                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court